DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
 
Allowable Subject Matter
Claims 1-3, 6-7, 9-15 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants amendments and persuasive arguments filled on 3/29/2022 (see Remarks pages 12-14) all the rejections to the claims have been withdrawn and claims are allowed.  Furthermore, the claims are allowed because prior art taken alone or in combination with fails to disclose or teach method for controlling a movable object, that includes determining whether a user of the movable object is within a proximity of the movable object; in response to detecting the user being within a proximity of the movable object, switching an operation mode for operating the movable object from a normal mode to a safe mode, wherein the safe mode is selected from the normal mode, the safe mode, and an interactive mode; in response to detecting the user not being within the proximity of the movable object, operating the movable object in the normal mode: applying a control scheme associated with the safe mode to control the operation of the movable object, the control scheme using one or more control components to control a set of movement characteristics; in response to the movable object being in the safe mode, limiting control gain for at least one control component of the one or more control components; and in response to an indication that the user intends to interact with the movable object, switching the operating mode for operating the movable object to the interaction mode, wherein the interaction mode supports interaction between the user and the movable object by one or more of the following: supporting the user to freely rotate the camera of the movable object to a random direction, allowing the user to freely rotate the movable object to a specific direction, or freely moving the movable object to a designated position, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663